Blatchford, C. J.
I do not deem it necessary or proper, in deciding this motion for attachment, to say more than that, on the construction heretofore given to the plaintiffs’ patent by this court, it is not satisfactorily established that the defendants’ new stopper infringes that patent. For the purposes of this suit, three pivotal connections are necessary, and it is at least doubtful whether such new stopper has more than two. The case is one in which, on well-established principles, the questions involved must he tried on pleadings and proofs, in a new suit, and not in a summary manner in this suit.